        Case 4:19-cv-01753-CLM Document 9 Filed 10/27/20 Page 1 of 11                       FILED
                                                                                   2020 Oct-27 AM 10:47
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

ELLERY PIKE,                            )
    Plaintiff,                          )
                                        )
v.                                      )      Case No. 4:19-CV-01753-CLM
                                        )
ANDREW SAUL,                            )
Commissioner of the Social              )
Security Administration,                )
     Defendant.                         )

                           MEMORANDUM OPINION

      Ellery Pike seeks disability and disability insurance from the Social Security

Administration (“SSA”) based on several impairments. The SSA denied Pike’s

application in an opinion written by an Administrative Law Judge (“ALJ”). Pike

asks this court to find that the ALJ erred in two ways: (1) the ALJ failed to adequately

consider the effects of his obesity, and (2) the ALJ provided inadequate reasons for

discrediting his subjective pain testimony. But as detailed below, the ALJ did not

err. So the court will AFFIRM the SSA’s denial of benefits.

I.    Statement of the Case

      A.     Pike’s Disability, as told to the ALJ

      Pike was 52 years old at the time of the ALJ’s decision. R.20, 183. He has a

GED, and his last full-time job was as a certified welder. R.36, 48–49. Before his

job as a welder, Pike worked at a warehouse where he stocked inventory, operated a
          Case 4:19-cv-01753-CLM Document 9 Filed 10/27/20 Page 2 of 11




forklift, and unloaded trucks. R.37. But other than doing a few odd jobs for his

brother in summer 2018, Pike has not worked since 2016. R.35–36. Pike claims that

he stopped working because he kept falling asleep on the job. R.38.

      At the ALJ hearing, Pike testified that he suffers from sleep apnea and has

COPD. R.39. He also has diabetes with neuropathy, which causes his legs to swell.

R.40–41. And Pike takes the medication Pristiq for depression. R.42.

      At one time, Pike weighed 400 pounds. R.50. Pike then had sleeve surgery to

lose weight and dropped down to 225 pounds. R.50. But Pike, who is 5’8”, has

gained much of this weight back. R.39, 50. And he now weighs a little over 300

pounds. R.39. At his height and weight, Pike is considered obese. R.14.

      Pike spends most of his day watching television. R.53. And he often visits his

mother and brother. R.54. He also grocery shops for himself and his mother. R.44,

436. But Pike can only do basic chores around his house. R.45.

      B.      Determining Disability

      The SSA has created the following five-step process to determine whether an

individual is disabled and thus entitled to benefits under the Social Security Act:

                                  The 5-Step Test
 Step 1      Is the Claimant engaged in substantial        If yes, claim denied.
                        gainful activity?                If no, proceed to Step 2.
 Step 2     Does the Claimant suffer from a severe,         If no, claim denied.
            medically-determinable impairment or         If yes, proceed to Step 3.
                combination of impairments?


                                          2
          Case 4:19-cv-01753-CLM Document 9 Filed 10/27/20 Page 3 of 11




 Step 3      Does the Step 2 impairment meet the            If yes, claim granted.
             criteria of an impairment listed in 20       If no, proceed to Step 4.
              CFR Part 404, Subpart P, Appx. 1?

                     *Determine Residual Functional Capacity*

 Step 4     Does the Claimant possess the residual          If yes, claim denied.
               functional capacity to perform the         If no, proceed to Step 5.
            requirements of his past relevant work?
 Step 5      Is the Claimant able to do any other           If yes, claim denied.
            work considering his residual functional        If no, claim granted.
              capacity, age, education, and work
                          experience?

See 20 C.F.R. §§ 404.1520(a), 404.1520(b) (Step 1); 20 C.F.R. § 404.1520(c) (Step

2); 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 (Step 3); 20 C.F.R. § 404.1520(e-

f) (Step 4); 20 C.F.R. § 404.1520(g) (Step 5). As shown by the gray-shaded box,

there is an intermediate step between Steps 3 and 4 that requires the ALJ to determine

a claimant’s “residual functional capacity,” which is the claimant’s ability to perform

physical and mental work activities on a sustained basis. The intermediate step of

determining Pike’s residual functional capacity is the most important step here, as

all of Pike’s challenges flow from the ALJ’s decision at this juncture.

      C.      Pike’s Application and the ALJ’s Decision

      The SSA reviews applications for disability benefits in three stages: (1) initial

determination, including reconsideration; (2) review by an ALJ; and (3) review by

the SSA Appeals Council. See 20 C.F.R. § 404.900(a)(1-4).



                                          3
        Case 4:19-cv-01753-CLM Document 9 Filed 10/27/20 Page 4 of 11




      Pike applied for disability and disability insurance benefits in May 2016,

claiming that he was unable to work because of various ailments, including

depression, diabetes, obstructive sleep apnea, COPD, and edema/blood clots. After

receiving an initial denial in September 2016, Pike requested a hearing, which the

ALJ conducted in August 2018. The ALJ ultimately issued an opinion denying

Pike’s claims in October 2018. R.7–20.

      At Step 1, the ALJ determined that Pike was not engaged in substantial gainful

activity, and thus his claim would progress to Step 2. R.12.

      At Step 2, the ALJ determined that Pike suffered from the following severe

impairments: obstructive sleep apnea, diabetes mellitus, COPD, and edema/blood

clots. R.12. So the ALJ proceeded to Step 3.

      At Step 3, the ALJ found that none of Pike’s impairments, individually or

combined, met or equaled the severity of any of the impairments listed in 20 CFR

Part 404, Subpart P, Appendix 1. R.13–14. Thus, the ALJ next had to determine

Pike’s residual functional capacity.

      The ALJ determined that Pike had the residual functional capacity to perform

“light work,” with certain additional limitations:

         • Pike can only occasionally climb ramps and stairs;

         • Pike can never climb ladders, ropes, or scaffolds;

         • Pike can only occasionally balance, stoop or kneel;

                                          4
         Case 4:19-cv-01753-CLM Document 9 Filed 10/27/20 Page 5 of 11




           • Pike can never crouch or crawl;

           • Pike can only occasionally be exposed to extreme cold, extreme heat,

              humidity, vibration, fumes, odors, dusts, gases or peer ventilation; and

           • Pike can never be exposed to hazards, such as work at unprotected

              heights or around dangerous moving machinery.

R.14.

        At Step 4, the ALJ found that Pike could not perform his past relevant work.

R.18. At Step 5, the ALJ determined that Pike could perform jobs, such as sales

attendant, marker, or cashier II, that exist in significant numbers in the national

economy and thus Pike was not disabled under the Social Security Act. R.19.

        Pike requested an Appeals Council review of the ALJ’s decision. R.1–3. The

SSA Appeals Council will review an ALJ’s decision for only a few reasons, and the

Council found no such reason under the rules to review the ALJ’s decision. As a

result, the ALJ’s decision became the final decision of the SSA Commissioner, and

it is the decision subject to this court’s review.

II.     Standard of Review

        This court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of the court’s review is limited to (a) whether the record

contains substantial evidence to sustain the ALJ’s decision, see 42 U.S.C. § 405(g);

Walden v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982), and (b) whether the ALJ

                                            5
        Case 4:19-cv-01753-CLM Document 9 Filed 10/27/20 Page 6 of 11




applied the correct legal standards, see Stone v. Comm’r of Soc. Sec., 544 F. App’x

839, 841 (11th Cir. 2013) (citing Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1158 (11th Cir. 2004)). “Substantial evidence is more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Crawford, 363 F.3d at 1158.

III.   Legal Analysis

       Pike makes two basic arguments for why the ALJ erred in finding him not

disabled. First, Pike argues that the ALJ’s decision did not properly account for his

obesity and its effect on his impairments. Second, Pike contends that the ALJ failed

to adequately articulate his reasons for discrediting Pike’s subjective pain testimony.

       A.    The ALJ properly accounted for Pike’s obesity.

       Although the SSA’s regulations do not list obesity as an impairment, an ALJ

must consider a claimant’s obesity when analyzing a claimant’s overall medical

condition. See SSR 02-1p, 2002 WL 34686281, at *4–7. Thus, in making a residual

functional capacity assessment, an ALJ should “consider any functional limitations

resulting from the obesity . . . in addition to any limitations resulting from any other

physical or mental impairments [identified].” Id. at *7. But an ALJ is not to “make

assumptions about the severity or functional effects of obesity combined with other

impairments.” Id. at *6.




                                           6
        Case 4:19-cv-01753-CLM Document 9 Filed 10/27/20 Page 7 of 11




      Pike argues that the ALJ performed only a cursory review of his obesity’s

effects on his impairments. But the ALJ cited SSR 02-1p and found that although

“the claimant’s obesity and accompanying co-morbidities [affect] his ability to

perform some physical requirements of work,” they “are not preclusive of all work

activity.” R.17. The ALJ also conceded that Pike’s “obesity may possibly be the

source of [his] complaints of aches and pains, specifically in his back.” R.17. And

the ALJ considered obesity-related evidence when assessing Pike’s residual

functional capacity. For example, when considering Pike’s functional limitations,

the ALJ discussed Pike’s BMI, weight loss surgery, and statements about his

sedentary lifestyle. R.15–17. Because the ALJ plainly considered Pike’s obesity and

its interaction with Pike’s other ailments, the court discerns no legal error in the

ALJ’s application of SSR 02-1p.

      So the court turns to whether substantial evidence supports the ALJ’s obesity-

related findings. Pike asserts that his obesity establishes disability because it (1)

worsened his sleep apnea, which caused him to fall asleep at work, and (2) produced

edema that required him to elevate his legs above his waist. Pike contends that these

obesity-related impairments are disabling because they would make him 10% off

task and likely require him to miss one day of work each month.

      But Pike points to no objective medical finding that he could not work on a

sustained basis without falling asleep. And although the doctors who examined Pike


                                         7
        Case 4:19-cv-01753-CLM Document 9 Filed 10/27/20 Page 8 of 11




all agree that his sleep apnea is severe, the evidence shows that it is not disabling.

For example, Pike told multiple doctors that he refuses to use his CPAP machine.

R.434, 455. And Pike’s fatigue does not prevent him from balancing his checkbook,

paying bills online, or helping out his mother. R. 430, 436, 44. Plus, during Pike’s

consultative psychiatric exam, he was alert, able to perform basic math, and able to

discuss the details of several current events. R.430. So the court finds that the

evidence did not compel the ALJ to find that Pike is unable to work because of his

sleep apnea.

      The court also finds no evidence that required the ALJ to determine that the

edema caused by Pike’s obesity rendered him disabled. Pike testified that his edema

forces him to elevate his legs above his waist to keep the swelling down. R.47.

According to Pike, this testimony shows that he would have to elevate his feet above

the waist for at least 10% of the workday. And Pike asserts that elevating his feet for

10% of the workday will be unacceptable to the average employer who will usually

only tolerate 10% off task behavior (R.62).

      But none of the doctors who examined Pike or reviewed his file stated that he

needed to constantly keep his legs elevated. In fact, Dr. Krishna Reddy, a state

agency medical consultant, concluded that Pike could sit for about 6 hours in an 8-

hour workday. R.76. Similarly, Dr. John Nelson, a one-time consultative examiner,

noted that the objective evidence suggested that Pike required no limitations for


                                          8
        Case 4:19-cv-01753-CLM Document 9 Filed 10/27/20 Page 9 of 11




standing, sitting, or walking. R.440. Thus, substantial evidence supports the finding

that Pike’s edema was not disabling.

       Finally, Pike’s argument that he would likely miss one day of work a month

because of his obesity-related impairments is speculative and is not supported by

much of the objective medical evidence. So the court finds that the ALJ did not err

in concluding that Pike’s obesity does not prevent him from working.

      B.     The ALJ adequately articulated his reasons for discrediting Pike’s
             subjective pain testimony.

      Pike next argues that the ALJ erred in assessing his subjective pain testimony.

When a claimant relies on subjective testimony regarding pain to support a disability

claim, the ALJ must apply the two-step “pain standard”:

   1. The claimant must present “evidence of an underlying medical
      condition”; and, if he does,

   2. The claimant must either
        a. Present “objective medical evidence confirming the severity of
            the alleged pain,” or
        b. Show “that the objectively determined medical condition can
            reasonably be expected to give rise to the claimed pain.”

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (citations omitted). When

an ALJ refuses to credit the claimant’s subjective pain testimony, “he must articulate

specific and adequate reasons” for doing so. See Hale v. Bowen, 831 F.3d 1007, 1011

(11th Cir. 1987).




                                          9
       Case 4:19-cv-01753-CLM Document 9 Filed 10/27/20 Page 10 of 11




      Here, the ALJ found that Pike’s “medically determinable impairments could

reasonably be expected to cause some of [his] alleged symptoms.” R.15. But the ALJ

discredited Pike’s subjective pain testimony, concluding that his “self-reported

physical limitations [were] not consistent with the medical evidence.” R.18. Pike

argues that this finding was in error because the ALJ failed to adequately discredit:

(1) his testimony that he had to often elevate his legs, and (2) his testimony that he

has breathing problems from his sleep apnea and COPD that cause severe fatigue.

      As explained above, Pike points to no objective medical evidence that his

edema requires him to constantly elevate his legs above his waist. And two of the

doctors who offered opinion evidence found that Pike requires no limitations for

sitting. So substantial evidence supports the ALJ’s finding that Pike’s testimony

about the limitations caused by his edema contradicted the objective medical

evidence.

      And there is evidence that Pike’s breathing problems are not as debilitating as

he alleges. Again, Pike has not pointed the court to any objective medical opinion

that he cannot work on a sustained basis because of an inability to stay awake.

Rather, Dr. Reddy thought that Pike could perform light work despite his COPD and

severe sleep apnea. R.75-79. And Dr. Nelson stated that there was no objective

evidence of limitations caused by Pike’s wheezing. R.440. Having reviewed all the

clinical findings considered by the ALJ, the court determines that none of the other


                                         10
        Case 4:19-cv-01753-CLM Document 9 Filed 10/27/20 Page 11 of 11




objective medical evidence in the record compels the conclusion that Pike’s

breathing problems prevented him from performing the range of light work set forth

in the ALJ’s residual functional capacity assessment.

       In short, the court finds that a reasonable person could view the record

evidence and conclude that Pike’s statements about the intensity, persistence, and

limiting effects of his symptoms conflicted with the objective medical evidence. So

even though the court may have made a different credibility determination than the

ALJ, the ALJ did not reversibly err. See Werner v. Comm’r of Soc. Sec., 421 F.

App’x 935, 939 (11th Cir. 2011) (“The question is not . . . whether ALJ could have

reasonably credited [Pike’s] testimony, but whether the ALJ was clearly wrong to

discredit it.”).

IV.    Conclusion

       In summary, the court has reviewed the parties’ briefs, the ALJ’s findings,

and the record evidence and finds that substantial evidence supports the ALJ’s

decision. So the SSA’s denial of benefits is due to be AFFIRMED. The court will

enter a separate final order that closes this case.

       DONE this October 27, 2020.



                                      _________________________________
                                      COREY L. MAZE
                                      UNITED STATES DISTRICT JUDGE


                                           11
